Citation Nr: 1744862	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-01 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to October 10, 2013 for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Adamson, Counsel





INTRODUCTION

The Veteran served on active duty from January 1951 to December 1954.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas. 

In December 2015, the Board decided the issue of entitlement to service connection for a dental disability for compensation purposes.  At the time of that decision, the Board referred issues related to service connection for a lip scar and service connection for a dental disability for treatment purposes to the Agency of Original Jurisdiction for appropriate action and, with regard to the dental treatment claim, for referral to the appropriate VA Medical Center.  To date, these claims remain unadjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action, to include referral of the dental treatment claim to the appropriate VA Medical Center.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's formal claim for a TDIU was received by the RO on May 5, 2014.

2.  There is no persuasive medical or lay evidence dated prior to October 10, 2013, and within one year of May 5, 2014, to show that it is factually ascertainable that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.



CONCLUSION OF LAW

The criteria for an effective date prior to October 10, 2013, for the grant of a TDIU have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The Veteran has appealed with respect to the propriety of the assigned effective date for the award of a TDIU.  "The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and effective date is made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for a TDIU was granted and an effective date was assigned in the April 2015 decision on appeal.  Therefore, as the Veteran has appealed with respect to the effective date for his total disability rating, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  


Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation and award of compensation will be the date of receipt of claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award, "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  The effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992).  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  Id. 

Using the general rule with respect to the effective date of an award of increased rating , the effective date would be the date the claim was filed (i.e., May 5, 2014).  However, the Board will also consider whether it is factually ascertainable that an increase in disability occurred within the one-year period preceding the date of receipt of the claim.  Here, affording the Veteran the benefit of the doubt, the Board finds that it is "factually ascertainable" that an increase occurred in the year prior to the claim.  Specifically, the Veteran underwent a VA examination in March 2014 wherein the examiner expressly noted that not only had the Veteran's symptoms not improved over the prior 3 years, the symptoms appeared to have worsened over that period.  The RO relied on this examination, at least in part, to support its determination to assign a 70 percent disability rating for PTSD effective October 10, 2013 - the date of the Veteran's claim for increase for PTSD.  In addition, the Veteran submitted an April 24, 2014 statement from his VA psychiatrist, noting treatment of the Veteran since April 2012 and opining that the Veteran is unemployable.  

Seemingly recognizing this increase, the RO established the effective date of the Veteran's TDIU award as October 10, 2013.  That was the first time in the year prior to his April 2014 claim that the Veteran met the schedular criteria for an award of TDIU.  38 C.F.R. § 4.16(a).  The Board discerns no error in assigning the October 10, 2013 effective date for the award of schedular TDIU.  

The question remains whether the Veteran was entitled to a TDIU on an extraschedular basis during the remaining period in the year prior the filing of the Veteran's claim (i.e., between May 6, 2013 and October 9, 2013).  The Board has carefully reviewed the record, however, and finds that the evidence does not demonstrate that the Veteran was unemployable due to his service connected disabilities during that time.  The Veteran filed one statement within that timeframe and it does not pertain to his employability.  The Board also reviewed the VA clinical records during this timeframe.  The Veteran was undergoing PTSD group counseling and had several general medical appointments during this timeframe.  None of these records suggest the Veteran was in an unemployable state.  Further, although in 2014 the Veteran submitted a statement from his psychiatrist noting that he had been treated since 2012 and was unemployable as of the date of the letter, the letter does not serve to show unemployability during the period from May 6, 2013 and October 9, 2013.  Thus, the Board finds no basis for referring the matter to consider TDIU on an extraschedular basis.  See 38 C.F.R. § 4.16(b).  

Lastly, the Board has also considered whether the Veteran filed an informal claim prior to his May 2014 claim.  In so doing, the Board has considered not only VA reports of hospitalization or examination and other medical records, which is a means of establishing informal claims to reopen for claims filed prior to March 24, 2015, see 79 Fed. Reg. 57,660 (Sept. 25, 2014), but the Board has also considered whether the Veteran made a claim for the highest rating possible and submitted "cogent evidence of unemployability," see Robertson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Here, however, as previously noted, the record did not contain evidence that the Veteran was unemployable due to his service-connected disabilities prior to the April 24, 2014 statement of the VA psychiatrist.  Nor were there medical records prior to that time suggesting unemployability.  Although the Veteran suggested he intended to file a claim for TDIU as early as 2012, the Veteran did not submit evidence supporting that he was unemployable due to his service-connected disabilities, nor can such evidence be ascertained from the medical evidence of record, including clinical records and group counseling records.  Thus, there is no evidence of an informal claim prior to the date of the claim.  

The Board indeed acknowledges that the Veteran no doubt had limitations due to his service-connected PTSD, hearing loss and tinnitus prior to October 10, 2013.  However, the factors related to the effect of these disabilities on his employment have been contemplated by the disability ratings assigned for prior to this date.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In reaching this decision, the Board has considered the Veteran's statements.  He contends that he was unable to maintain gainful employment back to 2010 and argues that his combined 60 percent rating effective in 2010 should be sufficient to meet the schedular criteria as of that date, because "they both were a result of the same incident."  See April 2015 VA Form 21-0958 (Notice of Disagreement).  However, as discussed above, there is no persuasive evidence of record to support the contention that the Veteran was unable to work due to his service-connected disabilities, either individually or in concert, at any time prior to October 10, 2013.  To the extent that the Veteran contends that the evidence shows that he was unable to work solely due to his service-connected disabilities prior to October 10, 2013, the Board concludes that the Veteran lacks the vocational expertise or medical knowledge to provide such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Essentially, the record does not show persuasive, competent and credible evidence that the Veteran was unable to obtain substantially gainful employment solely based on his service-connected disabilities prior to the currently assigned effective date.  Accordingly, an effective date prior to October 10, 2013, for the assignment of a TDIU is not warranted.

In reaching this decision, the Board has considered the doctrine of reasonable doubt. However, as the preponderance of the evidence is against the Veteran's claim for entitlement to an effective date prior to October 10, 2013, for the assignment of a TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

An effective date prior to October 10, 2013 for the award of a TDIU is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


